         Case 2:21-cv-02273-BMC Document 9 Filed 06/15/21 Page 1 of 4 PageID #: 80




                                               STATE OF NEW YORK
                                        OFFICE OF THE ATTORNEY GENERAL
 LETITIA JAMES                                                                                 DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                     LITIGATION BUREAU
                                                      June 15, 2021

     Via ECF
     Hon. Brian M. Cogan
     United States District Court
     Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, New York 11201

             Re:      Emily Gilbert v. Stony Brook University, et al., 21-CV-2273 (EDNY)

     Your Honor:

              This Office represents Defendants State University of New York 1 (“SUNY”), Robert
     Reeves, Carla Caglioti, and Maurice McInnis (“Individual Defendants”) (collectively,
     “Defendants”) in the above-referenced action. As required by Your Honor’s Individual Practices,
     I write to request a pre-motion conference in regard to Defendants’ anticipated motion to dismiss
     the complaint pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6).

     Factual Background

             Plaintiff was an SL2, Editorial Associate who worked on The Southampton Review
     (“TSR”), a literary journal published by the Stony Brook Southampton MFA Program in Creative
     Writing and Literature. On June 26, 2020, Plaintiff unilaterally decided to remove a poem from
     TSR’s digital archive based on allegations on Twitter about its author. Compl., ¶¶ 49, 53. Plaintiff
     posted on Twitter after removing the poem, writing that “as editor of the Southampton Review”
     she took “full responsibility for this decision.” Id., ¶ 53. Two days later, after the removal of the
     poem led to complaints by its author, TSR’s Fiction Editor resigned due to the controversy. Id., ¶
     55. Plaintiff eventually received a counseling memorandum due to the incident. Id. ¶¶ 63-4.
     Plaintiff alleges she was invited by Defendant Reeves to provide more information regarding her
     decision to remove the poem. Id., ¶ 58. In response, Plaintiff drafted a 21-page Letter of
     Accountability, which “outlined her numerous complaints and recommendations for remedying
     the environment at Stony Brook.” Id., ¶ 59. Plaintiff alleges that after she submitted her Letter
     of Accountability she was “micromanage[d]” and that this oversight led to her constructive
     discharge. Id., ¶ 82.



     1
      Stony Brook University is not a legally cognizable entity separate and apart from SUNY and cannot be separately
     sued. See N.Y. Educ. Law §§ 351 and 352.


                      28 Liberty Street, New York, New York 10005 ● Tel.: (212) 416-8610 ● www.ag.ny.gov
    Case 2:21-cv-02273-BMC Document 9 Filed 06/15/21 Page 2 of 4 PageID #: 81

Hon. Brian M. Cogan
June 15, 2021
Page 2 of 4

        Plaintiff brings claims for gender discrimination and retaliation under Title VII and the
State Human Rights Law (“SHRL”) against all Defendants. Plaintiff also brings a First
Amendment retaliation claim against the Individual Defendants. As set forth below, all of
Plaintiff’s claims are subject to dismissal.

Plaintiff’s SHRL Claims and Section 1983 Claims Are Barred By Sovereign Immunity

        Plaintiff’s SHRL claims against SUNY and the Individual Defendants in their official
capacities and Plaintiff’s Section 1983 claim against the Individual Defendants in their official
capacities are barred by sovereign immunity. 2 See Edelman v. Jordan, 415 U.S. 651, 663 (1974);
Soloviev v. Goldstein, 104 F. Supp. 3d 232, 244-45 (E.D.N.Y. 2015).

Individual May Not Be Sued Under Title VII

       Similarly, Plaintiff’s claims against the Individual Defendants under Title VII must be
dismissed, as it is well-established that individuals may not be sued under Title VII. Wrighten v.
Glowski, 232 F.3d 119, 120 (2d Cir. 2000).

Plaintiff Fails to State a Claim for Discrimination Under Title VII or the SHRL

       Plaintiff’s allegation that she was discriminated against are entirely conclusory and cannot
withstand a motion to dismiss. Littlejohn v. City of New York, 795 F. 3d 297, 311 (2d Cir. 2015)
(holding that plaintiff must have “at least minimal support for the proposition that the employer
was motivated by discriminatory intent”). There are no allegations of any discriminatory
statements or conduct towards Plaintiff based on her gender by any of the Individual Defendants, 3
or anyone else at SUNY. Plaintiff also has not alleged an adverse employment action (Compl., ¶¶
77-79), as the additional oversight was not a materially adverse change in working conditions that
was “more disruptive than a mere inconvenience or an alteration of job responsibilities.” Shultz v
Congregation Shearith Israel of City of New York, 867 F.3d 298, 304 (2d Cir. 2017) (internal
quotes and citations omitted) Therefore, her discrimination claims fail.

Plaintiff Fails to State a Claim for Retaliation Under Title VII or the SHRL

        Plaintiff’s retaliation claim should be dismissed because she does not allege an adverse
employment action. She also fails to show any causal connection between her Letter of
Accountability and any purported adverse action, much less but-for causation. Univ. of Texas
Southwestern Med. Ctr. v Nassar, 570 US 338, 360 (2013). Instead, Plaintiff concedes that the
revised policies and protocols that she alleges were retaliatory were contemplated before she
engaged in any protected activity. See Compl., ¶ 57 (referencing a July 13 email from Reeves
stating that he “would review TSR’s policies and protocols” prior to Plaintiff’s July 16 submission

2
  Plaintiff has not brought any claims against Maurie McInnis, the President of Stony Brook University, in her
individual capacity, and there are no allegations in the complaint that would support such a claim.
3
  Further, one of the Individual Defendants, Caglioti, is in the same protected class as Plaintiff, negating any
purported inference of discrimination. See Milord Francois v. N.Y. State Off. of Medicaid Inspector Gen., 2020 WL
5659438, at *11 (S.D.N.Y. Sept. 23, 2020) (finding inference against discrimination).


                 28 Liberty Street, New York, New York 10005 ● Tel.: (212) 416-8610 ● www.ag.ny.gov
     Case 2:21-cv-02273-BMC Document 9 Filed 06/15/21 Page 3 of 4 PageID #: 82

Hon. Brian M. Cogan
June 15, 2021
Page 3 of 4

of the letter); Clark Cnty. Sch. Dist. v. Breeden, 532 U.S. 268, 272 (2001) (reasoning that
“proceeding along lines previously contemplated ... is no evidence whatever of causality”).

         Plaintiff has also not alleged that she engaged in protected activity. A complaint is only
“protected activity” when it protests an unlawful employment practice. Kelly v Howard I. Shapiro
& Assoc. Consulting Engineers, P.C., 716 F.3d 10, 14 (2d Cir. 2013). Plaintiff’s Letter of
Accountability was a justification for her removal of a poem and “suggestions on how to proceed”
when similar situations present themselves in the future. Compl., ¶ 59. Plaintiff makes the
conclusory assertion that her Letter of Accountability detailed “the discriminatory and harassing
work environment,” but provides no factual allegations that the letter was directed at conduct
prohibited by Title VII or the SHRL. Therefore, she fails to allege that she possessed a “good
faith, reasonable belief” that her complaint was pursuant to those statutes, and her retaliation claim
fails. Kelly, 716 F.3d at 14; see also Compl. ¶¶ 41-47 (conceding that Plaintiff’s concerns about
the purported discrimination and “abuses of power” are not actionable or protected).

Plaintiff Fails to State a Claim for Retaliation Under the First Amendment

          “A claim by a government employee for retaliation under the First Amendment requires
at least that the plaintiff (1) spoke as a citizen (2) about matters of public concern.” Bhattacharya
v. SUNY Rockland Community College, 719 F. App’x 26, 27 (2d Cir. 2017) (internal quotes and
citations omitted). Plaintiff fails to allege that she spoke as a citizen, since she stated in her tweet
that she removed the poem “as editor of the Southampton Review.” Compl., ¶ 53.

         Further, Plaintiff has not alleged a causal connection between her tweets and any adverse
action. See Nieves v. Bartlett, 139 S. Ct. 1715, 1722 (2019) (requiring but-for causation, “meaning
that the adverse action against the plaintiff would not have been taken absent the retaliatory
motive.”). Plaintiff’s allegations show that her tweets did not cause any of the challenged conduct;
rather, it was her removal of the poem that led to additional oversight. Compl., ¶ 57.

Plaintiff Fails to Allege She was Constructively Discharged

         Finally, to establish a claim of constructive discharge, Plaintiff must allege “actions taken
by the employer sufficient to cause a reasonable person to feel compelled to resign.” Tulino v City
of New York, 813 F. App’x 725, 728 (2d Cir. 2020); Petrosino v. Bell Atl., 385 F.3d 210, 231 (2d
Cir. 2004) (noting that “the law is clear that a constructive discharge claim cannot be proved by
demonstrating that an employee is dissatisfied with the work assignments she receives within her
job title” and that a reduction in responsibilities would not “support [an employee's] constructive
discharge claim”). Plaintiff does not allege that there was a reduction in her pay, change in her
title, or that she was prevented from performing work within her job title. The alleged changes,
such as reviewing emails to authors (Compl., ¶ 77), oversight of her interactions with graduate
students (¶ 79), additional meetings about TSR (id.), and faculty guidance administering a
practicum in publishing and editing (id.), fall short of the standard for compelling a reasonable
person to resign. 4 Therefore, Plaintiff fails to state a constructive discharge claim.


4
    Plaintiff also does not allege that any of the alleged changes were on account of her gender to the extent she


                     28 Liberty Street, New York, New York 10005 ● Tel.: (212) 416-8610 ● www.ag.ny.gov
  Case 2:21-cv-02273-BMC Document 9 Filed 06/15/21 Page 4 of 4 PageID #: 83

Hon. Brian M. Cogan
June 15, 2021
Page 4 of 4




                                                               Respectfully submitted,

                                                               /s/ Christopher V Coulston
                                                               Christopher V. Coulston
                                                               Assistant Attorney General
                                                               212-416-8556
                                                               christopher.coulston@ag.ny.gov



cc:     All parties of record (via ECF)




attempts to base her constructive discharge claim on gender discrimination.


                  28 Liberty Street, New York, New York 10005 ● Tel.: (212) 416-8610 ● www.ag.ny.gov
